DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest a method comprising: accessing a description of a parallel plate capacitor structure in an integrated circuit, the parallel plate capacitor structure comprising a first plate and a second plate, wherein each plate is connected to an interconnect structure at a plurality of connection points; based on the description of the parallel plate capacitor structure: identifying an overlap region of the two plates, wherein the overlap region of the two plates forms a parallel plate capacitor and the first plate has no connection points within the overlap region; and determining, by a processor, a lumped element model for resistance of the overlap region of the first plate, the lumped element model comprising edge nodes of the overlap region, a capacitor node connected to a lumped capacitance of the parallel plate capacitor, and lumped resistances between the edge nodes and the capacitor node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851